AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
vl Sheet 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

 

 

 

) . . .
UNITED STATES OF AMERICA ) Judgment in a Criminal Case
Vv. ) (For Revocation of Probation or Supervised Release)
Gregory Phinton Glenn Case Number: 3:09-cr-00038-001
USM Number: 11163-030
) Chad Primmer
“Defendant’s Attorney
THE DEFENDANT:
mM admitted guilt to violation of conditions(s) 1 & 2 of the term of supervision.
(1 was found in violation of condition(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
One Unlawful Use of a Controlled Substance - K2 1/6/2020
Two Failure to Follow the Rules of the Residential Reentry Center 1/6/2020

C See additional violation(s) on page 2
The defendant is sentenced as provided in pages through 3 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

C] The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.; 4922 January 21, 2020

 

Date of Imposition of Judgment

Defendant’s Year of Birth: 1963

City and State of Defendant’s Residence:
Davenport, Iowa

 

 

John A. Jarvey, Chief U.S. District Judge

 

Name of Judge Title of Judge

January 21, 2020
Date

 
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
vl Sheet 2 —- Imprisonment

 

Judgment Page: 2 of 3
DEFENDANT: Gregory Phinton Glenn

CASE NUMBER: 3:09-cr-00038-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:

14 months

[| The court makes the following recommendations to the Bureau of Prisons:

a The defendant is remanded to the custody of the United States Marshal.

C] The defendant shall surrender to the United States Marshal for this district:
Oa 86©=Sti a OO am =6 pm
C] as notified by the United States Marshal.

 

[] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

Ci before on

 

[] as notified by the United States Marshal.

[] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
vl Sheet 3 — Supervised Release

DEFENDANT: Gregory Phinton Glenn

Judgment Page: 3 of 3
CASE NUMBER: 3:09-cr-00038-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
No supervised release to follow
